The opinion of the court was delivered,
by Lowrie, C. J.
Winternitz had a judgment in court against Gumpertson, and an execution issued and levied on personal property. Then Smith & Co., having a judgment before a justice of the peace against Winternitz, issued an attachment execution against him,' and had Gumpertson named as garnishee, and obtained judgment against him for the amount of this claim. Before this judgment, but after the attachment, the sheriff’s sale took place. Smith & Co. notified the sheriff to bring the proceeds into court; it was done, and on the production of their judgment, the court ordered it to he paid out of the proceeds of sale belonging to Winternitz.
■ We see no error in this. It is a shame that Winternitz should complain that he has had thus to pay a just debt. Possibly he might have defeated the attachment-execution process, if he had tried it before the justice. But he did not, and thus a portion of his claim against Gumpertson was appropriated by the law to pay his debt to Smith & Co., and it was right in the court to give this effect to the judgment of the justice. We entirely approve of the views expressed by the learned president of the Common Pleas.
Appeal dismissed at the costs of the appellant.